Citation Nr: 1119296	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1961 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO), which denied the Veteran's claims for service connection for diabetes mellitus and chronic lymphocytic leukemia. 

In August 2009, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

In October 2009, the Board remanded the matter in October 2009 for additional development.  The specific goal of the remand was to attempt to verify the Veteran's alleged exposure to herbicides while he was stationed at the Korat Air Force Base, Thailand (Korat) from 1968 to 1969.  The record now contains an April 2010 memorandum that documents VA's unsuccessful attempt to verify the Veteran's alleged exposure to herbicide and the corresponding responses.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his period of service.

3.  The preponderance of the evidence is against a finding that diabetes mellitus had an onset in service, manifested within one year of service separation, or is otherwise related to the Veteran's active military service. 

4.  The preponderance of the evidence is against a finding that chronic lymphocytic leukemia had an onset in service, manifested within one year of service separation, or is otherwise related to the Veteran's active military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent two letters to the Veteran in March 2007 that addressed all of the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the issues on appeal.  Here, however, the evidence of record does not show that VA examinations and/or opinions are not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
 
The Board has been given guidance for when an examination is warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Simply stated, VA examinations under the standards of McLendon are not warranted in this case.  While the record reflects current diagnoses of diabetes mellitus and chronic lymphocytic leukemia, treatment records do not show that the Veteran was first diagnosed with or treated for either of these  disorders until many years after his discharge from service.  The Veteran asserts that his diagnosed disorders are etiologically related to his alleged inservice exposure to Agent Orange.  His reports that he was exposed to Agent Orange during service, however, this assertion is not supported by the record.  As explained further below, the Veteran is not entitled to presumptive exposure to herbicides, and there is no evidence of record that shows the Veteran was otherwise exposed to herbicides.  

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's diabetes mellitus or chronic lymphocytic leukemia to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran's diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of element (2) from the McLendon analysis above - any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus or adult-onset diabetes and chronic lymphocytic leukemia are among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted they must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Here, the Veteran seeks entitlement to service connection for diabetes mellitus and chronic lymphocytic leukemia.  He asserts that his current diagnosed disorders are etiologically related to his service, to include his alleged exposure to Agent Orange.  

Turning first to the Veteran's allegation of in-service exposure to Agent Orange, the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). 

In its Haas v. Peake decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id., 525 F.3d 1168 (Fed. Cir. 2008).  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM), but his service personnel records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Again, as noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e). 

In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Rather, he contends that he was exposed to Agent Orange while serving at the Korat Air Force Base, Thailand (Korat) from 1968 to 1969.  He contends that he was exposed to Agent Orange from the prevailing winds that carried residuals of the chemical agent from the aircrafts that had recently returned from Vietnam.  See August 2009 Board hearing transcript, pages 2 to 4.  

The Board acknowledges the Veteran's assertions that his exposure to Agent Orange was secondary to working near aircrafts that recently returned from Vietnam.  The Veteran contends that by working within close proximity to flight lines where such aircrafts landed, he was exposed to the residuals of the herbicides that were dispersed by the prevailing winds.  See August 2009 Board hearing transcript.  The Board finds that being within close proximity to the residuals of the herbicides that may have been transported on aircrafts returning from Vietnam does not equate to having a physical presence in Vietnam under VA laws and regulations.  Entitlement to presumptive service connection for diabetes mellitus and chronic lymphocytic leukemia requires actual physical presence in Vietnam.   See 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii), Haas, supra.   

Further, the evidence of record does not support the Veteran's general assertion that he was exposed to herbicides while he was stationed at Korat.  The Veteran has submitted several articles that alleged that military personnel stationed at Korat during the period between the years 1968 and 1972 were exposed to Agent Orange and other herbicides.  The articles describe the general, non-tactical use of herbicides to control the foliage around the base perimeter.  

Here, the Board first notes that a review of the records does not show use of herbicides, including Agent Orange, at the bases where the Veteran was located during the period when he was stationed in Thailand.  An April 2010 response from the Defense Personnel Research and Information Retrieval System (DPRRIS) shows that available historical records do not document the spraying, testing, transporting, storage, or usage of tactical herbicides at Korat.  Specifically, the evidence indicates that tactical herbicides were used in an isolated coastal region near Pranburi, Thailand in 1964.  The Veteran was not stationed in Thailand until 1968, and he was at a different location.  The frequency and location of non-tactical herbicide spray operations was not available. 

Next, the Board acknowledges that the VA memorandum on Herbicide Use in Thailand shows that there was sporadic non-tactical (commercial) herbicide use within fenced perimeters of Thailand bases.  The memorandum further shows that in order for a veteran to be exposed to these herbicides, he would need to be in contact with the base perimeter and that such exposure would have required a veteran to walk the perimeter of bases, a duty likely attributed to security police.  Here, the Veteran's MOS was a laundry supervisor and his duties therefore did not likely entail walking the base perimeter.  The evidence of record does not support the Veteran's allegation that he was exposed to Agent Orange while he was stationed at Korat. 

In regard to the Veteran's assertion that he was exposure to residuals of herbicides from prevailing winds, there are no current medical studies of record that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  See BVA Fast Letter 09-20, with attached VA memorandum on Herbicide Use in Thailand during the Vietnam Era.  The Veteran also has not submitted any medical evidence that would indicate a nexus based on secondary exposure.

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, the Veteran's assertion regarding any actual exposure to herbicides is not supported by the evidence.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  However, service connection for diabetes mellitus and chronic lymphocytic leukemia may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports the finding that the current diagnoses for diabetes mellitus and chronic lymphocytic leukemia are otherwise related to the Veteran's service.   Here, the Board finds that the weight of the evidence is against both of the claims.

A review of the Veteran's service treatment records shows they are entirely negative for complaints of, or treatment for, diabetes mellitus and chronic lymphocytic leukemia.  In an April 1973 report of medical examination, prior to the Veteran's separation from service, it is noted that the Veteran's urinalysis was negative for albumin and sugar at that time and there were no abnormalities observed.  It was noted that the Veteran reported a family history of diabetes mellitus, and he was tested for the fasting blood sugar and the results were within normal limits.  On the associated report of medical history, the Veteran indicated that he experienced orthopedic pains, shortness of breath and frequent headaches in service, but no other complaints were recorded at that time. 

The post-service treatment records show that the Veteran was first suspected to have chronic lymphocytic leukemia in 1996, and he was first diagnosed with diabetes mellitus in 2000.  Subsequent VA treatment records continue to show treatment for chronic lymphocytic leukemia and diabetes mellitus.  None of these records suggests a link between the disorder and service.

The Board has considered the findings on the service laboratory reports from May 1972, which show that the Veteran had higher than normal uric acid level.  These findings were associated with gout and it was treated with medication.  There was no indication of any endocrine problems at that time.  Moreover, the subsequent medical evidence does not show that the Veteran had diabetes mellitus until well beyond the first year after his separation from service.  38 C.F.R. §§ 3.307, 3.309.

There is no medical evidence showing that the Veteran's diabetes mellitus or chronic lymphocytic leukemia existed during service.  See 38 C.F.R. § 3.303.   In addition, the evidence does not show that either disorder was diagnosed during one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, the evidentiary gap between the Veteran's active service and the earliest medical evidence of chronic lymphocytic leukemia and diabetes mellitus weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current disorders and his period of active service.  

The Veteran's assertion that his diagnosed disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed disorders are related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the question of causation of the Veteran's chronic lymphocytic leukemia and diabetes mellitus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicide, and service connection on a presumptive basis is not warranted for either claim.  Additionally, the evidence of record does not show diabetes mellitus or chronic lymphocytic leukemia during service or for years thereafter, nor does it show that the Veteran's current diabetes mellitus and chronic lymphocytic leukemia are otherwise related to his period of service.  The evidence of record is not in relative equipoise on either claim.  Accordingly, as the preponderance of the evidence is against the claims for entitlement to service connection for diabetes mellitus and chronic lymphocytic leukemia, the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for chronic lymphocytic leukemia is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


